     Case 3:20-cv-00380-DPM-PSH Document 13 Filed 04/06/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

SHAWNDALE WARREN
ADC #166650                                                  PLAINTIFF

v.                     No. 3:20-cv-380-DPM-PSH

NATHAN WEST, Nurse for Wellpath;
MARJORIE HALL, Administration,
Wellpath; JUSTIN PETERS, Grievance
Coordinator, ADC-NCU; ANDERSON,
Oral Surgeon, St. Vincent Hospital;
JANE DOE, Nurse, ADC-NCU;
LANDRIGAN, Dentist, ADC-NCU;
and LUNG, Nurse                                            DEFENDANTS

                                ORDER
     The Court adopts Magistrate Judge Harris' s unopposed partial
recommendation, Doc. 11.       FED.   R. Crv. P. 72(b) (1983 addition to
advisory committee notes).      Warren may proceed with his Eighth
Amendment deliberate indifference claims, state law negligence
claims, and retaliation claims against Hall, Anderson, Landrigan, West,
Lung, and Doe.       All other claims and Defendants are dismissed
without prejudice.
     So Ordered.

                                                      P'
                                  D .P. Marshall Jr.
                                  United States District Judge
